  Case 13-30381         Doc 51     Filed 11/02/18 Entered 11/02/18 12:03:49              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30381
         Zane M Baker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2013.

         2) The plan was confirmed on 10/21/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/02/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,418.00.

         10) Amount of unsecured claims discharged without payment: $48,692.06.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30381         Doc 51      Filed 11/02/18 Entered 11/02/18 12:03:49                    Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $13,700.00
        Less amount refunded to debtor                          $200.00

NET RECEIPTS:                                                                                  $13,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,811.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $577.98
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,388.98

Attorney fees paid and disclosed by debtor:                 $189.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMO Recoveries                  Unsecured         535.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS             Unsecured      1,203.00            NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS             Unsecured      8,552.00            NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS             Unsecured     11,245.00            NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC            Unsecured         959.00      1,299.45        1,299.45        662.37        0.00
CBE GROUP                       Unsecured         350.00           NA              NA            0.00       0.00
COMMUNITY HEALTHCARE SYSTEM Unsecured          2,833.00       3,897.19        3,897.19      1,986.53        0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured       1,824.00            NA              NA            0.00       0.00
IC SYSTEMS                      Unsecured         250.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.               Unsecured         472.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.               Unsecured         416.00           NA              NA            0.00       0.00
KOMYATTE & ASSOC.               Unsecured         173.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured           750.00        750.00          750.00        382.30        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured            92.00         92.80           92.80          47.30       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured           250.00        250.00          250.00        127.43        0.00
NEUROLOGICAL INSTITUTE & SPECIA Unsecured           1.00      5,540.98        5,540.98      2,824.43        0.00
PATIENTS 1ST ER MED CONSULTANT Unsecured          357.00        357.00          357.00        181.98        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      1,509.00       1,509.12        1,509.12        769.25        0.00
Res-IL One, LLC                 Secured       55,306.00            NA              NA            0.00       0.00
Res-IL One, LLC                 Unsecured      3,694.00            NA              NA            0.00       0.00
SANTANDER CONSUMER USA          Unsecured      5,337.00            NA              NA            0.00       0.00
SANTANDER CONSUMER USA          Secured       10,800.00           0.00       16,233.20           0.00       0.00
U S Dept Of Ed/fisl/ch          Unsecured      1,725.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION            Unsecured      3,137.00       4,177.54        4,177.54      2,129.43        0.00
US Dept of Education            Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION            Unsecured      1,521.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION            Unsecured      2,632.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-30381         Doc 51      Filed 11/02/18 Entered 11/02/18 12:03:49                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $16,233.20                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $16,233.20                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,874.08          $9,111.02              $0.00


Disbursements:

         Expenses of Administration                             $4,388.98
         Disbursements to Creditors                             $9,111.02

TOTAL DISBURSEMENTS :                                                                      $13,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
